Citation Nr: 0307750	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  96-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include as due to exposure to asbestos and/or Agent 
Orange, tobacco use and/or nicotine dependence.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1974 to June 1976.

The case was originally before the Board on November 18, 
1999, on appeal from a June 30, 1997, rating decision by the 
Lincoln, Nebraska, Regional Office of the Department of 
Veterans Affairs (VA) which held, inter alia, that new and 
material evidence sufficient to reopen a previously 
disallowed claim for service connection for a lung disorder 
had not been received, and that new and material evidence had 
been received to reopen a previously disallowed claim for 
service connection for a back disability, and denied the 
claim.  The veteran has relocated since June 1997 and now 
resides in Hawaii. His file is currently under the 
jurisdiction of the VA Regional Office in Honolulu, Hawaii 
(hereinafter RO).

In its November 18, 1999, decision, the Board, in pertinent 
part, found that new and material evidence sufficient to 
reopen both claims had been in fact been received, and that 
both reopened claims were well grounded under 38 U.S.C.A. § 
5107(a) (1991), as then in effect. The decision denied the 
appeal for service connection for a lung disability based on 
a de novo review of the merits of the claim, finding that a 
chronic lung disorder was not manifest during service or 
shown to be related to service. The Board remanded the issue 
of entitlement to service connection for a back disability 
for additional development of the medical evidence, 
consisting in part of a VA examination which would include an 
opinion as to whether there is a medical relationship between 
current back disability and military service.  The veteran 
appealed that part of the November 18, 1999 Board decision 
that denied service connection for a lung disability.

In October 24, 2000, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded, in part, the 
November 18, 1999 Board decision.  In issuing the order, the 
Court granted a Joint Motion for Partial Remand and Stay of 
Proceedings. 

The Joint Motion for Partial Remand and Stay of Proceedings 
limited its request for remand to the issue of entitlement to 
service connection for a lung disability; the parties 
requested that the Court stay further proceedings with regard 
to the issue of service connection for a back disability 
pending the Court's ruling on the Joint Motion.  Thereafter, 
on November 22, 2000, following additional evidentiary 
development and on the basis of consideration of a large 
quantity of additional evidence submitted by the veteran, the 
RO granted service connection for "low back disability" and 
assigned a noncompensable rating from August 13, 1996.  The 
award was characterized as a partial grant consisting of the 
portion of the overall back disability attributable to 
service, quantified as five percent, which a VA orthopedic 
examiner had attributed to injuries in service, as 
distinguished from post service injuries to the back.  
Service connection was specifically denied for degenerative 
disc disease of the lower back as due to post service 
injuries.

In April 2001, the Board consolidated and reviewed the issue 
of entitlement to service connection for a back disability 
remanded by the Board in its November 18, 1999, decision and 
the issue of entitlement to service connection for a lung 
disability remanded by the Court pursuant to the Joint 
Motion. Both issues were remanded by the Board for 
development of the record.  

By a Supplemental Statement of the Case (SSOC) decision 
issued in January 2002, a RO Decision Review Officer (DRO) 
clarified that service connection had been previously 
established by the RO on November 22, 2000 for history of 
lumbosacral strain, rated noncompensable, and that service 
connection had been denied for degenerative disc disease of 
the lumbar spine at that time.  The DRO continued the denial 
of service connection for degenerative disc disease of the 
lumbar spine, status post a lumbar laminectomy, denied 
service connection for a lung disability, to include as due 
to exposure to asbestos, and deferred consideration of 
service connection for a lung disability due to tobacco use 
and/or nicotine exposure.  An April 2002 SSOC decision denied 
service connection for a lung disability, to include as due 
to tobacco use and/or nicotine dependence, or Agent Orange 
exposure.  That decision also continued the denial of service 
connection for degenerative disc disease of the lumbar spine.  
The case has now been returned for appellate consideration.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2003 at the Board in 
Washington, D.C.  A transcript of the hearing is of record.

In a statement dated and received in January 2002, the 
veteran withdrew any pending appeals relative to hearing 
loss, tinnitus, a skin disability, a psychiatric disability 
and diabetes.  As such, the issues for consideration are as 
framed on the title page of this decision.


FINDINGS OF FACT

1.  A chronic lung disorder was not present in service, and 
any current lung disorder is not shown by competent evidence 
to be related to service, to include exposure to asbestos or 
Agent Orange, or tobacco use and/or nicotine dependence.

2.  By a RO determination dated November 22, 2000, service 
connection was established for history of lumbosacral strain.

3.  The preponderance of the competent medical evidence of 
record fails to demonstrate an etiological relationship 
between degenerative disc disease of the lumbar spine, status 
post lumbar laminectomy, and service.




CONCLUSIONS OF LAW

1.  A chronic lung disability, to include as due to exposure 
to Agent Orange or asbestos, tobacco use and/or nicotine 
dependence, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (2002).

2.  Degenerative disc disease of the lumbar spine, status 
post lumbar laminectomy, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA 
medical treatment records, private medical treatment records 
and reports of VA examinations.  Probative evidence, not 
included in the file, has not been identified.  The Board is 
unaware of any such evidence, and finds that all probative 
evidence has been obtained, to include VA examinations.  
There is no identified probative evidence which remains 
outstanding.  

The RO sent the veteran a letter in January 2002 in which he 
was notified of the evidence necessary to substantiate his 
claims, as well as VA development activity.  Specifically, he 
was advised that if there was other medical evidence that he 
would like the RO to consider, he should notify the RO and 
every reasonable effort would be made to obtain the evidence.  
January and February 2002 supplemental statements of the case 
set out the applicable law and regulations.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board finds 
that VA has complied with the notice and duty-to-assist 
provisions of VCAA.

Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Lung Disability

Factual Background

The service medical records reveal no complaints or findings 
of lung disability when the veteran was examined for service 
entrance in February 1974. A chest X-ray was negative. The 
veteran was treated for upper respiratory infections in 
February, May and September 1975, and he gave a history at 
separation of shortness of breath and of constant colds for 
two years, with treatment at Fort Bliss, Texas. However, a 
chronic lung disorder was not found on clinical examination 
for separation in May 1976. A chest X-ray was essentially 
negative. No history of smoking in service was reported.

On VA special pulmonary examination in October 1976, the 
veteran gave a history of some shortness of breath in 1974, 
as well as vomiting on moderate to severe exertion while in 
basic training. He went to sick call but was not given 
medication. At separation, he was told that he had 
bronchitis. Since service, he said that he had had shortness 
of breath intermittently on moderate to severe exertion. He 
denied any history of orthopnea or hemoptysis. The examiner 
said that "apparently he does have occasional cough and he 
does smoke 1 pack of cigarettes daily." He denied any chest 
pain or wheezing. There was no evidence of asthma, 
tuberculosis, or bronchitis previously. Chest X-rays the 
previous month showed no significant abnormality. Pulmonary 
function tests in October 1976 showed essentially normal lung 
function with no evidence of obstruction or restrictive 
impairment. The diagnosis was recurrent bronchitis, by 
history.

When the veteran was examined for the Army Reserve in October 
1977, however, complaints or findings of lung disability were 
not shown. A chest X-ray at that time was negative.

The record indicates that for a couple of years in the early 
1980's, the veteran worked aboard freighter ships.

The veteran was seen in urgent care by VA in November 1993, 
when he gave a 11/2 pack-a-day smoking habit of 20 years' 
duration. The assessment was bronchitis/pneumonia.

Private pulmonary function tests in August 1994 resulted in 
an impression of severe combined obstructive and restrictive 
lung disease due in part to reversible bronchospasm (asthma).

When the veteran was seen by George L. Duger, M.D., in 
February 1995, the impression was severe chronic obstructive 
pulmonary disease. When seen at a private emergency room in 
May 1995, chest X-rays yielded impressions of minimal right 
lower lobe infiltrate and bibasilar discoid atelectasis. When 
seen by Dr. Duger the following day, the impression was 
chronic obstructive pulmonary disease with acute bronchitis.

When the veteran was hospitalized at a VA facility in 
September 1996, the diagnoses included emphysema and 
gastroesophageal reflux disease.

Chest X-rays by VA in December 1996 were felt to visualize 
linear scarring in both lung bases that might be the sequelae 
of prior pneumonia or aspiration. A CT scan of the lungs by 
VA in December 1996 showed patchy consolidation and linear 
opacity consistent with areas of scarring or subsegmental 
atelectasis.

The record shows that when the veteran was hospitalized by VA 
in January 1997 for low back complaints, the secondary 
diagnosis was chronic obstructive pulmonary disease.

A VA pulmonary clinic note dated in February 1997 indicates 
that the veteran had been in construction and in dusty 
environments but that he had not been exposed to asbestos. 
Pulmonary function tests were said to constitute a poor study 
but to show a restrictive pattern. A CT scan was felt to 
visualize scars and a fibrotic areas in the lower lobes. The 
impression was possible restrictive lung disease that might 
be secondary to aspiration.

The report of an endoscopy with biopsy performed by VA in 
March 1997 shows that gastroesophageal reflux disease was 
suspected. The postoperative diagnoses were hiatal hernia and 
possible Barrett's esophagus. The surgical pathology report 
indicates that the biopsy findings were consistent with 
reflux.

When seen in the VA outpatient clinic in September 1997, the 
veteran reportedly had an abnormal chest X-ray the previous 
month with possible right middle lobe infiltrate. By the end 
of September, X-ray studies indicated that the inflammatory 
disease of the right lung was resolving. He was followed by 
VA for his various medical problems, which included 
participation in a smoking cessation program, but he 
continued to smoke. A "split" lung scan in November 1997 was 
interpreted by a "pulmonary fellow" as essentially normal. 
However, the veteran had a persistent productive cough, and a 
chest X-ray later in November again visualized subsegmental 
atelectasis.

A VA progress note dated in December 1997 indicates that the 
veteran had pulmonary function tests that were consistent 
with an intrinsic ventilatory defect with hypoxemia. It was 
noted that the veteran needed to quit smoking. Later in 
December 1997, it was noted that a VA endoscopy showed 
esophagitis, gastritis, and Barrett's epithelium. The veteran 
was advised to avoid nonsteroidal anti-inflammatory drugs 
(NSAIDS), tobacco and alcohol, as these increased the risk of 
inflammation and could contribute to respiratory problems.

In a February 1997 disability determination by the Social 
Security Administration, it was determined that the veteran 
was found to be disabled due to residuals of a surgical 
repair of a herniated disc in his lumbosacral spine, chronic 
obstructive pulmonary disease, and right carpal tunnel 
syndrome.  The initial date of the veteran's entitlement to 
disability benefits was December 1992.

A VA progress note dated in June 1998 indicates that the 
veteran had hypoxemia that was felt to be due to 
reflux/aspiration. It was reported that the pulmonary service 
had seen the veteran and felt that most of his pulmonary 
abnormalities were due to gastroesophageal reflux disease.

Of record is the report of private chest X-rays performed in 
January 1999 that have been interpreted as indicating that 
the veteran has interstitial lung disease and lung changes 
consistent with asbestos exposure.

In reports dated in February 1999 and May 1999, Robert J. 
Mezey, M.D., a specialist in pulmonary disease, said that he 
had evaluated the veteran for asbestos-related disease. Dr. 
Mezey reported that the veteran stated that he had 
occupational exposure to asbestos on a regular basis in the 
early 1970's for at least two years. The veteran had 
experienced shortness of breath since 1992, which had been 
progressive. He denied other pulmonary history, although he 
admitted tobacco use of one pack of cigarettes a day from the 
age of 20 to the age of 45, totaling 25 pack years. He said 
that he drank about 10 ounces of vodka a week but that he had 
no history of substance abuse. Following a diagnostic work-up 
that included pulmonary function tests and chest X-rays, Dr. 
Mezey's impression was that the veteran had a history of 
significant exposure to asbestos and that he had asbestos- 
related lung disease.

The record shows that the veteran was admitted in June 1999 
to Tripler Army Medical Center, Hawaii, for an unrelated 
disorder and that the diagnoses included tobacco use 
disorder.

Following appellate review in April 2001, the Board remanded 
the veteran's claim for service connection for a lung 
disability for further development of the record.  To comply 
with a specific mandate of the October 2000 Court order, the 
veteran was to be afforded a thorough and contemporary 
medical examination.

Subsequent to the remand, the veteran submitted several 
statements and numerous duplicate medical records which have 
been associated with the claims folder.  

The veteran underwent a VA pulmonary examination in August 
2001.  The veteran stated that he had trouble breathing.  It 
was noted that several volumes medical records had been 
reviewed.  The patient profile showed that the veteran smoked 
1 1/2 packs of cigarettes per day from the age of 19 until the 
present time. Chest x-ray and pulmonary function tests were 
reviewed and the impression was restrictive lung disease, 
abnormal chest-x-ray.  The examiner commented that from a 
review of the veteran's records and result of hospitalization 
in 1998, he believed that the veteran had chronic obstructive 
disease with restrictive and obstructive components probably 
due to cigarette smoking and multiple exposures.  It was 
stated that the veteran had documented exposure to asbestos, 
Agent Orange, and dust.  It was further stated that the 
exposures the veteran was subjected to in service may very 
well have damaged his lungs or that the veteran may have 
acquired a respiratory illness difficult to diagnose and 
treat early in his career in the military.  It was opined 
that the veteran's reaction to smoking, alcohol, unauthorized 
substance abuse and stress along with gastroesophageal 
reflux, have all aggravated his underlying condition.      

The veteran underwent second VA pulmonary examination in 
February 2002.  The examiner noted that several volumes of 
medical records had been reviewed.  The veteran reported 
exposure to asbestos while living in World War II style 
barracks in Fort Polk, Louisiana and scrubbing toilets and 
plumbing fixtures with toothbrushes.  He also stated that 
during his time at Fort Polk, he was assigned to the North 
Base where he had to help clear the fence line which was 
overgrown with brush, weeds, and vines.  He reported that 
barrels with an orange stripe that contained Agent Orange 
were used along the fence line as a defoliant to clear the 
brush.  He alleged that his drill seargent told him that they 
were using Agent Orange.  He stated that he had temporary 
duty assignments to Reforger exercises in Germany, Panama, 
Alaska, and two months in Thailand and Vietnam during his 
time on active duty.  He relates additional asbestos exposure 
when he worked on track vehicles such as 131s, 1142, and 
armored personnel carriers while on active duty.  He smoked 2 
1/2 packs of cigarettes for over 20 years and states that he 
started cigarette smoking in the Army during boot camp when 
the cigarettes were available in C rations.  The examiner 
reviewed prior chest x-rays.  The impression was moderate to 
severe mixed pulmonary disorder characterized clinically by 
chronic obstructive pulmonary disease aggravated by 
gastroesophageal reflux and tobacco use and dust, as well as 
underlying interstitial lung disease and pleural 
abnormalities consistent with asbestosis that would cause the 
restrictive ventilatory impairment noted on pulmonary 
function tests.  The examiner stated that the veteran was 
nicotine dependent at the present time, however, there was no 
mention in the military medical records from 1974 to 1976 to 
allow him to confirm or deny that the veteran began smoking 
while on active duty.  It was noted that the only evidence 
available was the history provided by the veteran, letters 
from the veteran's mother, and a VA consult from October 1996 
that suggests that the veteran may have started cigarette 
smoking in the military.  Also, there was no definite 
independent documentation or verification of either asbestos 
exposure, or Agent Orange exposure in the medical records 
other than the history provided by the veteran.  However, the 
veteran's chest x-ray did show evidence of asbestos exposure 
at some time during his life. 

The veteran submitted numerous environmental document studies 
conducted at Fort Bliss.

At a March 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he was exposed to toxic 
chemicals during his active duty which led to his current 
pulmonary disorder.  

In March 2003, the veteran submitted a DVD entitled Tigerland 
which he stated pertained to tank training in the dessert.

Analysis

Following the April 2001 Board remand, submission of numerous 
additional documents (many of which were redundant), and 
current VA examinations, the veteran's claim for service 
connection for a lung disability must continue to be denied.  

The record documents that the veteran has a current pulmonary 
disability but does not show that it was acquired during 
active military service.  Although he was treated for upper 
respiratory infections during service, a chronic lung 
disorder was not found on separation examination, nor were 
complaints or findings of pulmonary disability shown when the 
veteran was examined for the Army Reserve in October 1977.  
Recurrent bronchitis was diagnosed only by history when the 
veteran was examined by the VA in October 1976.  Pulmonary 
function tests at that time showed essentially normal lung 
function with no evidence of obstruction or restrictive 
impairment, and chest x-rays the previous month showed no 
significant abnormality.  Despite the veteran's testimony in 
September 1999 that he had continuous respiratory problems 
ever since service, a chronic lung disorder is not shown 
until nearly two decades following separation.  

Although the February 2002 VA examiner noted that the 
veteran's chest x-ray showed evidence of asbestos exposure at 
some time during his life, it was also clearly noted that 
there was no documentation or verification of either asbestos 
exposure or Agent Orange exposure during the veteran's period 
of active duty.  In this regard the Board notes that the 
veteran's claims of chemical exposure during his period of 
active duty is not supported by the evidence of record.  
There is no basis in the record to support the claim  that he 
was exposed to asbestos in service.  There is no objective 
indication that he was involved in the maintenance of armored 
vehicles in service, as this is different from that 
documented in his personnel records and DD-214.  Although his 
exposure to asbestos following service cannot be ruled out, 
it is only necessary to show that current lung disease was 
acquired as a consequence of exposure to asbestos in service. 

The Board takes note of the August 2001 VA examiner's 
statement that the veteran had documented exposure to 
asbestos, Agent Orange, and dust and that such exposure may 
very well have damaged his lungs.  It strongly appears that 
the August 2001 VA examiner's opinion was based on 
information supplied by the veteran.  The Court has held that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]; see also Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  The August 2001 VA examiner's statement, based as it 
is on the veteran's own recitations and not supported by the 
evidence of record, is accordingly entitled to little 
probative weight. 

The veteran has also claimed, in effect, that he used tobacco 
and became nicotine dependent in service.

Legislation has been enacted prohibiting service connection 
for disability on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by a 
claimant during the claimant's military service.  38 U.S.C.A. 
§ 1103 (West Supp. 2002).  This section, however, applies 
only to claims filed after June 9, 1998, and as this claim 
predates the change it is not affected.

The evidence of record appears to show that the veteran is 
nicotine dependent currently.  The medical evidence also 
suggests that smoking either caused or aggravated his current 
pulmonary disability.  However, the evidence is entirely 
devoid of evidence demonstrating that the veteran used 
tobacco or became nicotine dependent in service.  In fact, 
the February 2002 examiner stated that there is no evidence 
in the service medical records to confirm that the veteran 
began smoking in service.  As there is no competent evidence 
that he used tobacco or became nicotine dependent in service, 
or that any preexisting tobacco use or nicotine dependence 
was permanently aggravated by service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Hence, service connection for a lung disability is 
denied.

Back Disability

Factual Background

It is essentially contended by and on behalf of the veteran 
that he has degenerative disc disease of the low back as a 
result of a back injury in service.  In this regard, it is 
noted that service connection has previously been established 
for history of lumbosacral strain by a RO determination dated 
November 22, 2000.

The service medical records do not reflect complaints or 
findings of back disability when the veteran was examined for 
service entrance in February 1974. When seen, however, at a 
troop medical clinic in October 1974, he gave a one-month 
history of lumbosacral back pain. Parafon forte was 
prescribed. When examined for separation in May 1976, 
complaints or findings of back disability were not noted.

The veteran was discharged from service on June 10, 1976. A 
VA outpatient note dated June 16, 1976, reflects the 
veteran's complaints of back problems related to heavy 
lifting in service. His original claim for service connection 
for back disability was received the following day.

On VA special orthopedic examination in September 1976, the 
veteran indicated that he did not have any pain in his back 
before he entered service. He stated that after entering 
service, he started getting pain in the low back with heavy 
work such as lifting. He reported that the pain got worse 
when he worked as a tank driver. It was reported that 
"apparently then he was given a job as a cook where he 
slipped twice."  It was reported that one day after returning 
home, he lifted an air conditioner and the pain in his low 
back became so bad that he could not straighten out. His last 
episode of low back pain was 11/2 months previously. Since 
then, he had continuous aching in the low back. X-rays of the 
lumbar spine and lumbosacral region were interpreted as not 
showing any abnormality. The impression was low back pain 
probably due to lumbosacral strain "which he might have had 
when he was in the service doing heavy work like lifting or 
digging. There is no evidence of herniated lumbar disc at the 
moment."

There were no complaints or findings of back disability when 
the veteran was examined for the Army Reserve in October 
1977. However, the statement of his former wife in October 
1997 is consistent with the veteran's assertion in September 
1976 that he injured his back lifting an air conditioner one 
day after returning home. However, when seen at a VA 
outpatient clinic on July 3, 1989, the veteran indicated that 
he had injured his back in May 1989. He also indicated that 
he had been working construction. VA treatment notes in the 
early to mid-1990's indicate that the veteran complained of 
progressive low back pain of several years' duration with 
radiation to the left lower leg.

Medical records submitted by the veteran document treatment 
by various practitioners and institutions since discharge for 
back injury and related treatment.  Numerous records document 
a long history of back problems while employed in the 
construction industry.   
 
Treatment reports from the Kihei Wailea Medical Center show 
that the veteran was seen in June 1989 for a complaint of 
back strain.  The veteran had reported that approximately a 
week ago he was climbing over rocks at work when he strained 
his back.  He stated that he did not have prior back 
difficulty or problems.  He was seen again in mid-February 
1990 for a complaint that his back still ached and bothered 
him. He said that he had been recently working. He continued 
to be treated for back problems.

In a letter of January 29, 1991, Robert S. Harvey, M.D., a 
private orthopedic surgeon, reported that the veteran 
indicated that he had injured his back on January 23, 1991, 
when he was trying to maneuver a bucket coming from a crane. 
He said that he twisted his back and tried to go to work the 
next couple of days but that his back progressively became 
more sore. He then went to the emergency room because of 
increasing pain and difficulty in his back. He stated that he 
had had increasing aching in the leg. X-rays "from [the] ER 
sheet" were apparently read as being normal. The impression 
was probable recurrent lumbosacral strain syndrome.

Private treatment reports dated in February 1992 indicate 
that the veteran stated that his settlement for his old back 
injury came the previous year. A letter from Jeffrey J.K. 
Lee, M.D., a private orthopedic surgeon, dated in March 1992, 
indicates that the veteran was working as a gradesetter with 
Delta Construction who came in for evaluation of his "work- 
related low back injury." It was reported that he had injured 
his back at work in February 1991 and was subsequently 
diagnosed as having an L5-S1 disc herniation. Although he 
returned to work in November 1991, his pain recurred in 
February 1992. Dr. Lee said that he appeared to have an 
exacerbation of his left lumbar radiculopathy.

In an allergy evaluation dated in March 1992, Dr. Lehman 
reported that the veteran was now on Workers' Compensation 
due to a back injury. A June 1992 letter to the veteran from 
a private attorney for his employer indicates that the 
veteran also claimed that he injured his back at work on 
January 13, 1992, and had filed for workers' compensation. 
There is thus significant evidence of post service back 
injuries, although the record is not complete.

In a letter dated in February 1997, a VA neurosurgeon stated 
that diagnostic imaging was not sufficiently sophisticated to 
rule out back disability in the mid-1970's, when the veteran 
was examined for separation. However, a recent magnetic 
resonance imaging (MRI) scan had shown herniated nucleus 
pulposus on the left side at L5-S1, proving the veteran's 
back injury. The neurosurgeon stated that it was probable 
that the veteran had lived with the herniated disc at the L5- 
S1 level since 1974. The neurosurgeon said that his job in 
the intervening years as a surveyor had not included any 
extra heavy living capable of producing this kind of back 
injury. "His service description, on the contrary, suggests 
the possibility of his initial back injury due to constant 
extra lifting, and other abusively related activities," the 
neurosurgeon reported. He noted that the veteran had 
undergone spine surgery in January 1997 to relieve low back 
pain radiating to his left leg.

In a February 1997 disability determination by the Social 
Security Administration, it was determined that the veteran 
was continued to be found to be disabled due to residuals of 
a surgical repair of a herniated disc in his lumbosacral 
spine, chronic obstructive pulmonary disease, and right 
carpal tunnel syndrome.  The initial date of the veteran's 
entitlement to disability benefits was December 1992.

The operation report shows that in January 1997, the veteran 
underwent a left L5-S1 laminotomy and diskectomy for a 
herniated lumbar disc at L5-S1. An MRI scan by VA in October 
1996 showed a left paracentral L5-S1 herniated nucleus 
pulposus, mild left neural foraminal stenosis at the L5-S1 
level, and mild lower lumbar spine facet degenerative 
changes.

Lumbosacral spine X-rays performed by VA in April 1999 showed 
mild to moderate degenerative changes in the left facet joint 
at L5-S1, with minimal changes on the right. It was reported 
that multiple view of the lumbosacral spine showed no 
fracture or subluxation, although narrowing of the L5-S1 disc 
space was noted, as was seen on a prior examination in June 
1997.

In his testimony in September 1999, the veteran said that a 
water chiller fell on top of his back while he was trying to 
install it in base housing. He said that this put him out for 
about three days. He also said that he sustained a back 
injury in service in the field when a radiator cap he was 
pulling off blew up and threw him off the "track." He said 
that this really put him out of commission and that it was 
then he was given Parafon forte for his back complaints. He 
stated that he reinjured his back following service but that 
these post service injuries were essentially the same as his 
inservice injuries.

The veteran underwent a VA orthopedic examination in August 
2000 in which he was diagnosed with chronic low back syndrome 
secondary to multiple injuries resulting in an L5-S1 disc 
herniation and subsequent lumbar spine surgery.  The examiner 
noted that he had reviewed the claims folders.  In 
particular, it was noted that the veteran's claim of 
inservice injury as well the numerous post-service back 
injury reports were reviewed.  The veteran reported that from 
1979 until 1996, he had sustained at least thirteen work-
related injuries to his back and head, and at least eleven 
Workers' Compensation claims were filed.  The examiner 
commented that the veteran did have a definite and 
significant disability secondary to his lower back problems 
as noted previously.  The question was whether or not this 
was all precipitated by the veteran's injury in service in 
1974.  It was stated that in reviewing the records, it 
appeared that the injury was a back strain and at that time, 
there was no evidence of disc herniation or neurological 
deficits.  The veteran had subsequent multiple industrial 
injuries, some of which were quite significant.  He did have 
a CT scan and MRI in the mid-1980's which indicated possible 
disc herniation, but it was not until 1996 that a significant 
operative lesion was demonstrated.  The examiner further 
noted that the veteran's operating surgeon in January 1997 
indicated that it was probable that the disc herniation 
occurred in 1974 and did lead to all the subsequent injuries 
and disabilities.  It was the examiner's feeling that this 
may be possible, however, it was more probable that the 
multiple industrial injuries were what actually caused the 
disc herniation.  He concluded that there should be some mild 
level of responsibility assigned to the 1974 injury.  He 
believed, however, that the major level of disability was 
from the multiple industrial injuries.

In a response to a request from the RO for an opinion as to 
how much of the present back disability was due to a 1974 
back strain during military service, the examiner estimated 
that five percent of the current back disability may be 
attributed to such injury.  In September 2000, the examiner 
reviewed 31 pages of additional medical evidence and prepared 
a further addendum indicating that he found nothing in the 
documents to indicate any possible connection between the 
need for surgery in January 1997 and the injury in service 23 
years earlier.  He decline to alter his estimate that five 
percent of the current back disability was due to the 1974 
injury.  

Various statements dated from September to December 2000 were 
received from N. Shahid, M.D.  Dr. Shahid argues that the 
veteran's disc disease was due entirely to the injury in 
service rather than the post service injuries.   

In a November 2000 supplemental statement of the case (SSOC) 
decision, the RO granted partial service connection for a low 
back disability.  The RO based its partial award of service 
connection for a low back disability on the opinion of the VA 
examiner attributing only five percent of the current 
disability to in-service injury. The basis for the RO's 
reasoning, was that although the veteran was found to have a 
back disability ratable at 40 percent under Codes 5299-5295 
(by analogy to lumbosacral strain, see 38 C.F.R. § 4.20), 
only five percent of that disability was service-connected, 
and 5 percent of 40 percent translates to a disability 
percentage of 2 percent, an amount below the level for a 
minimum compensable evaluation of 10 percent.

Following appellate review in April 2001, the Board found 
that the RO's grant of service connection for a low back 
disability to be vague and imprecise.  The Board requested 
clarification from the RO as to what extent the veteran's 
back disability may be apportioned between service-related 
and post-service causes.  Further VA orthopedic examination 
was requested.  

Subsequent to the remand, the veteran submitted several 
statements and numerous duplicate medical records which have 
been associated with the claims folder.  

A May 2001 statement was received from G. Greenley, D.O..  
Dr. Greenley stated that he had examined the veteran and 
based on that examination as well as extensive review of the 
veteran's military records, VA paperwork, surgery reports, 
and opinions by physicians, he believed that there is medical 
probability that the veteran has had the same major complaint 
since 1974.  He opined that the original back injury of 
August 1974 was caused, by history, by a water chiller of 
about 150 lbs falling on the veteran.  He stated that the 
size and weight of the chiller in question could have caused 
a disc herniation at that time.  The water chiller injury was 
followed by a track vehicle repair injury in October 1974 
when, by history, the track popped back, hit the veteran on 
the knee and head, causing him to fall backward in a twisting 
motion and potentially leading to further damage to his 
herniated disc.  Dr. Greenley stated that lower back relapses 
of 1976-1993 were likely re-injuries of the veteran's pre-
existing back condition of 1974.

The veteran underwent a VA orthopedic examination in June 
2001.  The examiner noted that several volumes of records 
were reviewed.  The examiner documented reports from various 
physicians.  Based on examination, the impression was chronic 
low back pain and failed back syndrome, status-post lumbar 
laminectomy and diskectomy at L5-S1 and history of low back 
strain in 1974.  The examiner commented that on reviewing the 
veteran's files, there was only one documented visit during 
service pertaining to low back pain.  At that visit there was 
no mention of leg pain and no mention of any type of 
paralysis.  Post service, there was a visit in September 1976 
where the veteran complained of low back pain with heavy 
duty.  He documented slipping two times.  In this visit, 
there was no indication of leg pain or bowel or bladder 
weakness.  X-rays were normal.  The examiner noted multiple 
industrial injuries.  MRI and CT scans were performed and in 
a 1989 CT scan, there was some dengeneration of the L5-S1 
facets bilaterally and a normal myelogram in September 1989.  
The examiner stated that the first signs of disc involvement 
are in June 1991, where there seemed to be disc involvement 
on the left side at L5-S1.  

The examiner reported that from these medical records, it 
appears that the veteran suffered a low back strain and 
perhaps had intermittent back pain with heavy-duty activity 
that resulted from his time in the service.  However, there 
were no signs of disc problems or leg radicular symptoms.  
The repeat MRI, CT scan, and myelogram showed that the disc 
occurred sometime after 1989, more likely around 1991.  The 
examiner stated that the veteran's need for back surgery 
resulted because of disc herniation and not from the lower 
back strain or the injuries that occurred in 1974.  It was 
the examiner's opinion that the veteran's current condition 
was related to his multiple industrial injuries and perhaps 
his motor vehicle accidents.  The examiner believed, at most, 
that the veteran suffered a low back strain while in service 
and may have had recurrent episodes of lower back pain from 
1974 to 1976.  There were no signs of dengerative changes and 
no signs of radiculopathy that would indicate disc 
involvement.

In a January 2002 supplemental statement of the case 
decision, the RO continued to deny service connection for a 
disability of the back other than that which was established 
as noncompensable analogous to lumbosacral strain.  Based on 
the findings from the June 2001 VA orthopedic examination, 
the RO emphasized that the veteran's low back pain, failed 
back syndrome, status post lumbar laminectomy, loss of 
motion, degenerative processes to include discogenic disc 
disease and radicular symptoms to the extremities are not 
service connected.

At a March 2003 hearing before the undersigned Veterans Law 
Judge, the veteran reiterated his assertions that his injured 
his back while trying to install a water chiller and while 
working on a 577 communication track vehicle.

Analysis

The veteran is currently service-connected for history of 
lumbosacral strain with a noncompensable evaluation.  The RO 
has attributed only the veteran's low back strain as a 
service-connected disability.  The veteran alleges that his 
current back disorder consisting of chronic low back pain and 
failed back syndrome, status-post lumbar laminectomy and 
diskectomy at L5-S1 are also a result of his claimed in-
service injuries.

The Board notes that the evidence of record supports the RO's 
assignment of the low back strain as the only service-
connected pathology pertaining to the veteran's back.  The 
evidence clearly shows that the veteran has a serious low 
back disorder, however apart from the documented low back 
strain in service, there is no evidence of any other back 
pathology.  The veteran has submitted numerous statements 
from various physicians to support his contention that his 
current back condition is related to service, however, those 
statements once again appear to be based to a large degree on 
the veteran's unsubstantiated accounts of in-service 
injuries.  In this regard, the Board notes that the veteran's 
accounts of in-service injuries to his back while trying to 
install a water chiller and while working on a 577 
communication track vehicle are not supported by the evidence 
of record.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]; see also Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

On the other hand, the June 2001 examiner thoroughly reviewed 
the veteran's entire claims folder and provided an opinion 
consistent with the facts in the record.  The examiner noted 
that apart from a low back strain, there were no signs of 
disc problems or leg radicular problems during service.  
However, the veteran had suffered multiple industrial 
injuries and it was the examiner's opinion that the veteran's 
current condition was related to his multiple industrial 
injuries.  The examiner believed at most, that the veteran 
suffered a low back strain while in service.  After carefully 
reviewing all of the evidence of record, the Board accords 
greater weight to the June 2001 VA examiner's opinion as such 
an opinion was based on a thorough and accurate description 
of the facts as found in the veteran's claims folder.  

Because the preponderance of the evidence is against the 
claims for service connection for a lung disability and 
degenerative disc disease of the lumbar spine, the benefit-
of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a lung disability, to include as due 
to exposure to asbestos and/or Agent Orange, tobacco use 
and/or nicotine dependence, is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

